Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Coury on 2/11/2022.
The application has been amended as follows: 
In the Claims:
Claim 1: A pre-diffuser downstream of a compressor section of a gas turbine engine, comprising:
a full ring ring-strut-ring structure that comprises a multiple of hollow struts and a multiple of inlets to a respective diffusion passage, one of the multiple of inlets formed between each one of the multiple of hollow struts located between two diffusion passages, wherein each of the multiple of hollow struts comprises a cavity in communication with a combustor section of the gas turbine engine through a passage, wherein the passage has a passage opening located on a downstream surface of each of the multiple of hollow struts, and the passage opening is the only inlet or outlet to the cavity for fluidic contact with air outside the cavity;

an exit guide vane ring adjacent to the ring-strut-ring structure;
an exit guide vane radial flange that extends transversely from the exit guide vane ring;
a full ring hot fairing radial flange that extends transversely from the ring-strut-ring structure parallel to the exit guide vane radial flange of the exit guide vane ring;
a first anti-rotation feature on one side of the full ring hot fairing radial flange and a second anti-rotation feature on an opposite side of the full ring hot fairing radial flange, wherein the first anti-rotation feature engages an exit guide vane ring and the second anti-rotation feature engages a static structure.

Claim 14: The pre-diffuser as recited in claim 1, wherein the static structure is subjected to a lower temperature than the ring-strut-ring structure.

Claim 15: A pre-diffuser for a gas turbine engine, comprising:
an exit guide vane ring having a multiple of exit guide vanes defined around an engine longitudinal axis; and
a hot fairing structure adjacent to the exit guide vane ring to form a multiple of diffusion passages defined around the engine longitudinal axis, the hot fairing structure comprises a ring-strut-ring structure with a multiple of hollow struts and a multiple of inlets to the respective multiple of diffusion passages, one of the multiple of inlets formed between each of the , wherein the passage has a passage opening located on a downstream surface of each of the multiple of hollow struts, and the passage opening is the only inlet or outlet to the cavity for fluidic contact with air outside the cavity.

Allowable Subject Matter
Claims 1, 6, 8, 14, 15, and 18-21 allowed.
The following is an examiner’s statement of reasons for allowance: Application has not been rejected because no prior art, nor reasonable combination thereof, could be found which disclose or suggest a pre-diffusor with a plurality of hollow struts, wherein the hollow struts are in communication with the combustor section through a passage wherein the passage is the only fluidic contact that the cavity has with air outside the cavity (as seen in figures 12 and 13 of the application, where the cavity doesn’t have a second passage for air to pass through).
The closest prior art of record is Lenahan (4416111) and Lyons (US-Pub 2016/0201688). Both pieces of prior art have a passageway (26, fig 2 and 106, fig 3 respectively) located on the downstream edge of a hollow strut (24, fig 2 and 88, fig 4 respectively) of a pre-diffusor. However, both of the internal cavities of the hollow struts have an exit for air to leave the cavity of the hollow strut and provide the air to other functions for the aircraft, and therefore one of ordinary skill in the art would not be motivated to isolate the cavity as it would impede the function of the cavity/
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741